OMB APPROVAL OMB Number: 3235-0578 Expires: April 30, 2013 Estimated average burden hours per response: 5.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-04804 The Elite Group of Mutual Funds (Exact name of registrant as specified in charter) 1325 4th Avenue, Suite1744Seattle, WA (Address of principal executive offices) (Zip code) Richard S. McCormick McCormick Capital Management1325 4th Avenue, Suite 1744Seattle, WA98101 (Name and address of agent for service) Registrant's telephone number, including area code:(206) 624-5863 Date of fiscal year end:September 30, 2010 Date of reporting period: June 30, 2010 Form N-Q is to be used by management investment companies other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to Rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1.Schedule of Investments. PORTFOLIO OF INVESTMENTS The Elite Income Fund June 30, 2010 (unaudited) Bonds 89.9 % Par Value U.S. Government/Agencies Notes and Bonds 15.7% Maturity Coupon Market Value $ (HUD) Housing Urban Development 08/01/11 % $ Fannie Mae 01/12/12 % Fannie Mae 04/20/12 % Tennessee Valley Authority 05/23/12 % Tennessee Valley Authority 08/01/13 % U.S. Treasury Bond 03/31/14 % U.S. Treasury Bond Infl Idx 01/15/16 % Fannie Mae 03/01/22 % U.S. Treasury Bond 08/15/23 % U.S. Treasury Bond 02/15/26 % Fannie Mae 10/25/32 % Total U.S. Government/Agencies Notes and Bonds Securitized /Asset Backed Bonds 8.8% PECO Energy Transition Trust 12/31/10 % Manitoba Province 02/15/12 % BMW Vehicle Lease Trust 03/15/12 % Ontario Province (d) 02/05/15 % GNMA (552372) 02/15/17 % GNMA (577742) 09/15/17 % Freddie Mac (2962 YE) 09/15/18 % GNMA (605079) 03/15/19 % Freddie Mac (FHR 1963 Z) 01/15/27 % Freddie Mac (FHR 2656 BD) 04/15/28 % Fannie Mae (633012) 02/01/32 % Fannie Mae (2002-93 A1) 03/25/32 % GNMA (G2SF Pool 3556 5.5%) 05/20/34 % Total Securitized /Asset Backed Bonds Corporate Bonds Industrial - Basic 1.4% Freeport MC C&G 04/01/17 % Barrick Gold Corp. 04/01/19 % Total Corporate Bonds Industrial - Basic Corporate Bonds Industrial - Communications 2.7% Comcast Tele Communications Inc. 08/01/13 % Nextel Communications 10/31/13 % GTE Corp. 04/15/18 % Total Corporate Bonds Industrial - Communications Corporate Bonds Industrial - Consumer Cyclical 2.1% Hanesbrands Inc. 12/15/16 % Pepsiamericas Inc. 05/15/17 % Total Corporate Bonds Industrial - Consumer Cyclical Corporate Bonds Industrial - Consumer Non-Cyclical 11.0% Reynolds America, Inc. 06/15/11 % (a) Reynolds America, Inc. 06/01/12 % Reynolds America, Inc. 06/01/13 % Altria Group, Inc. 11/10/13 % Ball Corp. 09/01/16 % Domtar Corp. 06/01/17 % Altria Group, Inc. 11/10/18 % Allied Waste Industries 05/01/21 % Total Corporate Bonds Industrial - Consumer Non-Cyclical Corporate Bonds Industrial - Energy 5.9% Xcel Energy, Inc. 12/01/10 % Valero Logistics Co 07/15/12 % Chesapeake Energy Corp 02/15/15 % NRG Energy Inc. 02/01/16 % Petrobras International Fin Co 03/01/18 % Total Corporate Bonds Industrial - Energy Corporate Bonds Industrial - Transportation 2.4% BNSF Funding Trust 12/15/55 % (a) Kansas City Southern RY 04/01/16 % Kansas City Southern RY 06/01/15 % Total Corporate Bonds Industrial - Transportation Corporate Bonds Industrial - Technology 3.3% Xerox Corp 08/15/11 % Xerox Corp. 06/15/13 % Xerox Capital Tr 02/01/27 % Total Corporate Bonds Industrial - Technology PORTFOLIO OF INVESTMENTS The Elite Income Fund June 30, 2010 (unaudited) Par Value Corporate Bonds Utilities - Electric14.0% Maturity Coupon Market Value $ Entergy Louisiana LLC 11/01/10 % Sierra Pacific Power Co 04/15/12 % Oncor Electric Delivery Co 05/01/12 % Central Illinois Light Co 12/15/13 % AES Corp. 03/01/14 % Ameren Corp. 05/15/14 % Nisource Financial Corp 03/15/16 % Commonwealth Edison 03/15/18 % Centerpoint Energy Houston 07/01/23 % Northern States Power - MN 07/01/25 % Total Corporate Bonds Utilities - Electric Corporate Bonds Utilities - Natural Gas 6.6% Kaneb Pipeline 06/01/13 % Energy Transfer Partners Co 07/01/13 % Enterprise Products Oper Co 01/31/14 % TGT/Boardwalk Pipeline LLC 06/01/18 % Enterprise Products Oper Co 08/01/66 % (a) Total Corporate Bonds Utilities - Natural Gas Corporate Bonds Finance - Banking 10.0% Wells Fargo & Co 10/29/10 % PNC Funding Corp. 06/22/11 % Wells Fargo & Co 12/09/11 % State Street Corp. 04/30/12 % Household Financial Co 11/27/12 % Wachovia Corp. 08/01/13 % Zions Bancorp. 09/23/14 % Citigroup Inc. 10/15/14 % Bank of America Corp 12/18/28 % (a) Total Corporate Bonds Finance - Banking Corporate Bonds Finance - Misc. Finance3.1% General Electric Capital Corp 02/01/11 % (a) John Deere Capital Corp 06/19/12 % InterAmerican Development Bank 10/22/12 % Total Corporate Bonds Finance - Misc. Finance Corporate Bonds Finance - Insurance 1.9% C.N.A. Financial/ Continental Corp. 08/15/12 % Total Corporate Bonds Finance - Insurance Corporate Bonds Finance - REIT's 1.0% Bre Properties Inc. 03/15/17 % Total Corporate Bonds Finance - REIT's Total Value of Bonds(Cost $17,881,226) Shares Common Stock 6.4% Abbot Laboratories Inc Diamond Offshore Drilling Inc (d) Merck & Co Inc Pfizer Inc AT&T Inc Total Common Stock (Cost $1,454,974) Short Term Investments 5.9% U.S. Treasury Bill 0.272% Due 6/2/2011 (c) Institutinal Money Market Trust 0.29% (c) (e) PNC Bank Money Market 0.050% (c) Total Short Term Investments (Cost $1,205,923) Total Investments (Cost $20,542,123) 102.2% Other Assets Less Liabilities -2.2 -451,138 NET ASSETS 100.0% At June 30, 2010, unrealized appreciation of securities for Federal Income Tax purposes based on tax cost of $20,542,123 is: Gross unrealized appreciation $ Gross unrealized depreciation Net unrealized appreciation $ (a) Variable rate security; Interst rate shown is the rate in effect as of June 30, 2010. (b) Security is a fixed-to-floating coupon bond.The coupon shown is the fixed coupon in effect at June 30, 2010.The fixed coupon will convert to a floating coupon at a predetermined date.At that date the coupon increases to LIBOR plus a predetermined margin. (c) Represents 7 day effective yield as of June 30, 2010. (d) All or a portion of this security was on loan at June 30, 2010. The value of securities on loan at June 30, 2010 was $674,122 (e) This security was purchased with cash collateral received for securities on loan at June 30, 2010. PORTFOLIO OF INVESTMENTS
